Title: To George Washington from John Stark, 23 September 1782
From: Stark, John
To: Washington, George


                  
                     My Dear Sir
                     Derryfield 23d September 1782
                  
                  Since my arrival at N. Hampshire I have been exercised with almost every perplexity, pain & trouble that a shattered constitution could intail.  During the course of the winter, greater part of the spring & summer, I was scarce able to ride five miles: but as the autumn begins to advance I find my health gradually returning, & had thoughts of taking a ride to camp, in case I could have found cash enough in the State to defray my expences, but after repeated applications for a sum voted me by Congress in the month of September 1781, I am at length informed (trifling as the sum is) that the money is not in the Treasury of the state, & no immediate prospect of matters being in a better situation.  In this case I would beg your Excellencys advice—Money I have none, & my private fortune scarce competant to the support of a numerous offspring which heaven has been pleased to bestow—Congress undoubtedly expected that the state would pay me what they voted & the requisition the General assembly agreed to except, but the Treasury is empty, & no money in the state to replenish it.  However, should your Excellency think my presence at any place in the Army necessary for the good of my Country, I will endeavour upon the shortest notice to prepare myself to comply with your commands.
                  This state has exceeded all expectations in raising their recruits, yet there is still a number deficient which probably may not be got very soon, & indeed it is not surprising that the affairs of this state should be very irregular, during its present complicated unsettled form of government.
                  The General assembly sensible of the impracticability of paying the Tax for the year in cash, have resolved that the same be paid in the different species of the produce of the Country—in consequence of which, a considerable number of beef cattle has been collected, & many more will no doubt be soon raised for the use of the Army.
                  Most sincerely wishing you success, that your part in the Theatre of glory may still continue to shine with usual splender, & that you may soon be able to restore to your country a safe, honorable, & lasting tranquility is the ardent desire of your most obedient, most devoted & very Humble servant
                  
                     John Stark
                  
               